ACCEPTED
                                                                                                     05-15-00757-CR
                                                                                          FIFTH COURT OF APPEALS
                                                                                                     DALLAS, TEXAS
                                                                                                7/31/2015 1:35:28 PM
                                                                                                          LISA MATZ
                                                                                                              CLERK

                                    COURT OF APPEALS
                             FIFTH SUPREME JUDICIAL DISTRICT
                                      DALLAS, TEXAS
                                                                                    FILED IN
                                                                             5th COURT OF APPEALS
                                                                                 DALLAS, TEXAS
JOSHUA DAVID CANALES                                     §                   7/31/2015 1:35:28 PM
                   Appellant                             §                         LISA MATZ
                                                         §                           Clerk
VS.                                                      §    CAUSE NO. 05-15-00757-CR
                                                         §
THE STATE OF TEXAS,                                      §
                                  Appellee               §


                           APPELLANT'S DOCKETING STATEMENT


TO THE HONORABLE COURT OF APPEALS:

        NOW COMES JOSHUA D. CANALES, Appellant and respectfully submits the following

docketing statement in the appeal of this cause as follows:

1.      Appellant's Name:         Joshua David Canales

2.      Appellant's Counsel: Bruce Anton
                             Bar Card No. 01274700
                             SORRELS, UDASHEN & ANTON
                             2311 Cedar Springs Road
                             Suite 250
                             Dallas, Texas 75201
                             214-468-8100
                             214-468-8104 fax

3.      Appellant's Counsel: Appointed

4.      Appellee's Counsel:       Susan Hawk
                                  Dallas County Criminal District Attorney
                                  Bar Card No. 00794284
                                  Frank Crowley Courts Building
                                  133 N. Industrial Blvd., L.B. 19
                                  Dallas, Texas 75207
                                  214-653-3600

5.      Date Notice of Appeal filed in Trial Court: June 3, 2015



Appellant's Docketing Statement - Page 1
6.      Trial Court's Name:                     194th Judicial District Court

7.      Trial Court Cause Number:               F-1424957-M

8.      Trial Court's County:                   Dallas

9.      Name of Judge who tried case:           Judge Ernest White
                                                194th Judicial District Court
                                                133 N. Riverfront, 7th Floor
                                                Dallas, Texas 75207
                                                214-653-5802

10.     Trial Court Clerk:                      Felicia Pitre
                                                Dallas County District Clerk
                                                Frank Crowley Courts Building
                                                133 N. Industrial Blvd.
                                                Dallas, Texas 75207
                                                214-653-5740

11.     Clerk's Fee: Arrangements have been made to pay.

12.     Date trial court imposed or suspended sentence in open court or date judgment or order
        appealed from was signed:                  May 8, 2015

13.     Date of filing Motion for New Trial:                   N/A

14.     Date of filing Motion in Arrest of Judgment:           N/A

15.     Offense charged:          Fraudulent Use/Possession of Identifying Information - 50 items or
                                  more

16.     Date of Offense:          November 6, 2014

17.     Defendant's plea:         Guilty

18.     If guilty or nolo contendere, was plea result of negotiated plea bargain agreement? No

19.     Trial was by:                    Judge (Guilt/Innocence)
                                  Judge (Punishment)

20.     Punishment assessed: 20 years in TDCJ

21.     Whether appeal is from a pretrial order: No

22.     Whether appeal involves validity of a statute, ordinance or rule: No

23.     Whether court reporter's record has been or will be requested: Yes

Appellant's Docketing Statement - Page 2
24.     Court reporter's fee: Arrangements have been made to pay

25.     Whether trial was electronically recorded:    No

26.     Court reporter:           Belinda Baraka
                                  203rd Judicial District Court
                                  Frank Crowley Courts Building
                                  133 N. Industrial Blvd.
                                  Dallas, Texas 75207
                                  214-653-5803

27.     Whether motion and affidavit of indigence filed: Yes

28.     List any other pending related appeals before this or any other Texas appellate court by
        Court, Docket Number, and Style: None

29.     Date Trial Court’s Certification of Defendant’s Right of Appeal signed: May 8, 2015


                                               Respectfully submitted,

                                               /s/ Bruce Anton
                                               BRUCE ANTON
                                               Bar Card No. 01274700
                                               SORRELS, UDASHEN & ANTON
                                               2311 Cedar Springs Road, Suite 250
                                               Dallas, Texas 75201
                                               214-468-8100
                                               214-468-8104 fax
                                               ba@sualaw.com

                                               Attorney for Appellant


                                     CERTIFICATE OF SERVICE

        On this 31st day of July, 2015, a true and correct copy of the foregoing Appellant's Docketing
Statement was delivered to the Dallas County District Attorney's Office, Appellate Division, via
email to dcdaappeals@dallascounty.org.



                                               /s/ Bruce Anton
                                               BRUCE ANTON




Appellant's Docketing Statement - Page 3